People v Brown (2017 NY Slip Op 07942)





People v Brown


2017 NY Slip Op 07942


Decided on November 14, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 14, 2017

Friedman, J.P., Kapnick, Webber, Gesmer, Oing, JJ.


4920 2923/04

[*1]The People of the State of New York, Respondent,
vDevon Brown, Defendant-Appellant.


Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Darcel D. Clark, District Attorney, Bronx (Nicole Neckles of counsel), for respondent.

An appeal having been taken to this Court by the above-named appellant from a judgment of resentencing of the Supreme Court, Bronx County (Margaret Clancy, J.), rendered July 15, 2009,
Said appeal having been argued by counsel for the respective parties, due deliberation having been had thereon, and finding the sentence not excessive,
It is unanimously ordered that the judgment so appealed from be and the same is hereby affirmed.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: NOVEMBER 14, 2017
CLERK
Counsel for appellant is referred to
§ 606.5, Rules of the Appellate
Division, First Department.